Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s AFCP 2.0 response filed August 16, 2022.
Claim 1 has been amended.  Claim 9 has been canceled.
Claims 1-4, 6, 8, 12, 13, 15, 22-25, 27-29, 31, 35-38 and 42-44 are pending in the instant application.

Notice of Rejoinder
In view of Applicant’s AFCP 2.0 response filed August 16, 2022 and the Examiner’s Amendment presented below, the Examiner has found composition claims 1-4, 6, 8, 12, 13, 15, 22-25, 27-29, 31 and 44 to be allowable.
After a conversation with Applicant’s Representative, RODRIGUEZ, ELENA on or around August 24, 2022, it was requested to rejoin withdrawn claims 35-38, 42 and 43 with the allowable composition claims since the withdrawn method claims read on a method of administration of the allowed composition.  Therefore, claims 35-38, 42 and 43 which were previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on January 6, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s Representative, RODRIGUEZ, ELENA on or around August 24, 2022.
	The application has been amended as follows:
In the Claims:
	In claim 1, the phrase, “and wherein the shmiR is capable of inhibiting or reducing expression of one or more Hepatitis B virus (HBV) genes in a cell by more than 60% relative to a cell in which the shmiR absent” has been changed to the phrase, “and wherein the shmiR inhibits or reduces expression of one or more Hepatitis B virus (HBV) genes in a cell by more than 60% relative to a cell in which the shmiR is absent.” 
	Claim 28 has been canceled.


Examiner’s Comment/Statement of Reasons for Allowance
The following is art pertinent to Applicant’s disclosure, U.S. Patent No. 10,898,505.  The patent claims are drawn to a DNA-directed RNA interference (ddRNAi) construct comprising: (a) a first nucleic acid comprising a DNA sequence which encodes a short hairpin RNA (shRNA) comprising an effector sequence of at least 19 nucleotides in length which is substantially complementary to a RNA transcript encoded by the sequence set forth in SEQ ID NO: 4; and (b) a second nucleic acid comprising a DNA sequence which encodes a shRNA comprising an effector sequence of at least 19 nucleotides in length which is substantially complementary to a RNA transcript encoded by the sequence set forth in SEQ ID NO: 9 or SEQ ID NO: 58.  
The claims of the present invention are drawn to a nucleic acid comprising a DNA sequence which encodes a short hairpin micro-RNA (shmiR), said shmiR comprising: an effector sequence of at least 17 nucleotides in length; an effector complement sequence; a stemloop sequence; and primary micro RNA (pri-miRNA) backbone; wherein the effector sequence is substantially complementary to a RNA transcript set forth in SEQ ID NO: 4; and wherein the shmiR reduces or inhibits of one or more Hepatitis B virus (HBV) genes in a cell by more than 60% relative to a cell in which the shmiR absent.
The sequence of U.S. Patent No. 10,898,505, SEQ ID NO:4 is: 
gcaggtcccc tagaagaaga actccctcgc ctca; 
The sequence of SEQ ID NO:4 of the present invention is: 
gcaggucccc uagaagaaga acucccuc. 
The sequence of U.S. Patent No. 10,898,505, SEQ ID NO:4 therefore comprises SEQ ID NO:4 of the present invention.
It is noted that in Applicant’s AFCP 2.0 response filed August 16, 2022, Applicants submit that Figure 1A of the present invention discloses a shmiR designed against the target sequence set forth in SEQ ID NO: 4 (shmiR-6) exhibits reduced expression of one or more Hepatitis B virus (HBV) genes in a cell by more than 60% relative to a cell in which the shmiR absent.  Also, Applicant’s response asserts that using hyperfunctional assays, Figure 1B demonstrates that the ddRNAi shmiR construct against the target region set forth in SEQ ID NO: 4 (shmiR-6) reduced expression by greater than 60% at low concentrations compared to the corresponding construct expressing an shRNA.
In view of this submission and assertion, the Examiner has found claims 1-4, 6, 8, 12, 13, 15, 22-25, 27, 29, 31, 35-38 and 42-44 to be allowable.
NOTE:  Regarding the amendment to claim 1 found in Applicant’s AFCP 2.0 response filed August 16, 2022, Figure 1A teaches that shmiR-6 displays 78.2% antisense (effector) strand Luciferase inhibition relative to the corresponding shRNAs.  Also, Figure 1B discloses ddRNAi shmiR construct, shmiR-6 displays 64.2%, 61.1%, 67.3%, 70.2% and 63.5% Luciferase inhibition at various concentrations compared to the corresponding constructs expressing shRNAs.  Therefore, the phrase, “wherein the shmiR reduces or inhibits of one or more Hepatitis B virus (HBV) genes in a cell by more than 60% relative to a cell in which the shmiR absent” is supported by Applicant’s Disclosure.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635